As filed with the Securities and Exchange Commission on December 22, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Albireo Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0136863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 Milk Street, 16th Floor Boston, Massachusetts (Address of principal executive offices) (Zip code) 2016 Equity Incentive Plan Amended and Restated 2010 Stock Incentive Plan (Full title of the plans) Ronald H.W. Cooper President and Chief Executive Officer Albireo Pharma, Inc. 50 Milk Street, 16th Floor
